EXHIBIT 10.59

THE CORPORATEPLAN
  FOR RETIREMENTSM

 

(PROFIT SHARING/401(K) PLAN)

A FIDELITY PROTOTYPE PLAN

Non-Standardized Adoption Agreement No. 001
For use With
Fidelity Basic Plan Document No. 02

 

 

 

 


--------------------------------------------------------------------------------




 

ADOPTION AGREEMENT
ARTICLE 1
NON-STANDARDIZED PROFIT SHARING/401(K) PLAN

1.01        PLAN INFORMATION

(a)           Name of Plan:

This is the Amphenol Corporation Employee Savings/401(k) Plan (the “Plan”)

(b)           Type of Plan:

(1)           x           401(k) Only

(2)           o            401(k) and Profit Sharing

(3)           o            Profit Sharing Only

(c)           Administrator Name (if not the Employer):

Address:

Telephone Number:

The Administrator is the agent for service of legal process for the Plan.

(d)           Plan Year End (month/day):             12/31

(e)           Three Digit Plan Number:                010

(f)            Limitation Year (check one):

(1)           o            Calendar Year

(2)           x           Plan Year

(3)           o            Other:

(g)           Plan Status (check appropriate box(es)):

(1)           o            New Plan Effective Date:

(2)           x         Amendment Effective Date:                  5/8/2003

This is (check one):

 

 

 

1


--------------------------------------------------------------------------------




 

(A)                               x   an amendment and restatement of a Basic
Plan Document No. 02 Adoption Agreement previously executed by the Employer; or

(B)                               o    a conversion to a Basic Plan Document
No. 02 Adoption Agreement.

The original effective date of the Plan:     1/1/1990

(3)                                 x   This is an amendment and restatement of
the Plan and the Plan was not amended prior to the effective date specified in
Subsection 1.01(g)(2) above to comply with the requirements of the Acts
specified in the Snap Off Addendum to the Adoption Agreement. The provisions
specified in the Snap Off Addendum are effective as of the dates specified in
the Snap Off Addendum, which dates may be prior to the Amendment Effective Date.
Please read and complete, if necessary, the Snap Off Addendum to the Adoption
Agreement.

(4)                                 o    Special Effective Dates—Certain
provisions of the Plan shall be effective as of a date other than the date
specified above. Please complete the Special Effective Dates Addendum to the
Adoption Agreement indicating the affected provisions and their effective dates.

(5)                                 o    Plan Merger Effective Dates. Certain
plan(s) were merged into the Plan and certain provisions of the Plan are
effective with respect to the merged plan(s) as of a date other than the date
specified above. Please complete the Special Effective Dates Addendum to the
Adoption Agreement indicating the plan(s) that have merged into the Plan and the
effective date(s) of such merger(s).

1.02        EMPLOYER

(a)           Employer Name:                   Amphenol Corporation

Address:                                358 Hall Avenue
                                                                                 
Wallingford, CT 06492

Contact’s Name:                   Ms. Lily Mao

Telephone Number:             (203) 265-8764

(1)           Employer’s Tax Identification Number:                           
22-2785165

(2)           Employer’s fiscal year end:               
                                12/31

(3)           Date business commenced:               
                                12/19/1986

 

 

 

2


--------------------------------------------------------------------------------




 

(b)                                  The term “Employer” includes the following
Related Employer(s) (as defined in Subsection 2.01(rr)) (list each participating
Related Employer and its Employer Tax Identification Number):

 

Employer:

 

Tax ID:

 

Designation:

 

Amphenol Interconnect Products Corporation

 

06-1237121

 

Related (controlled group)

 

Sine Systems Corporation

 

06-1274360

 

Related (controlled group)

 

Amphenol Optimize Manufacturing Co.

 

86-0503978

 

Related (controlled group)

 

Times Fiber Communications, Inc.

 

06-0955048

 

Related (controlled group)

 

Amphenol Connex Corporation

 

10-0007733

 

Related (controlled group)

 

1.03        TRUSTEE

(a)           Trustee Name:     Fidelity Management Trust Company

Address:                82 Devonshire Street
                                                                Boston, MA 02109

1.04        COVERAGE

All Employees who meet the conditions specified below shall be eligible to
participate in the Plan:

(a)           Age Requirement (check one):

(1)           x           no age requirement.

(2)           o           must have attained age:               (not to exceed
21).

(b)           Eligibility Service Requirement

(1)           Eligibility to Participate in Plan (check one):

(A)          x           no Eligibility Service requirement.

(B)          o            (not to exceed 11) months of Eligibility Service
requirement
                                (no minimum number Hours of Service can be
required).

(C)          o            one year of Eligibility Service requirement (at least
1,000 Hours
                                of Service are required during the Eligibility
Computation Period).

(D)          o            two years of Eligibility Service requirement (at least
1,000 Hours
                                of Service are required during each Eligibility
Computation Period).
                                (Do not select if Option 1.01(b)(1), 401(k)
                                Only, is checked, unless a different Eligibility
Service requirement
                                applies to Deferral Contributions under Option
1.04(b)(2).)

Note: If the Employer selects the two year Eligibility Service requirement, then
contributions subject to such Eligibility Service requirement must be 100%
vested when made.

 

 

 

3


--------------------------------------------------------------------------------




(2)                                                         o    Special
Eligibility Service requirement for Deferral Contributions and/or
        Matching Employer Contributions:

(A)                               The special Eligibility Service requirement
applies to (check the appropriate box(es)):

(i)            o            Deferral Contributions.

(ii)           o            Matching Employer Contributions.

(B)                               The special Eligibility Service requirement
is:                         (Fill in (A), (B), or (C) from
Subsection 1.04(b)(1) above).

(c)           Eligible Class of Employees (check one):

Note: The Plan may not cover employees who are residents of Puerto Rico. These
employees
                are automatically excluded from the eligible class, regardless
of the Employer’s selection under
                this Subsection 1.04(c).

(1)           o            includes all Employees of the Employer.

(2)           x           includes all Employees of the Employer except for
(check the
                                appropriate box(es)):

(A)          o            employees covered by a collective bargaining
agreement.

(B)          o            Highly Compensated Employees as defined in Code
Section 414(q).

(C)          x           Leased Employees as defined in Subsection 2.01(cc).

(D)                               x   nonresident aliens who do not receive any
earned income from the Employer which constitutes United States source income.

(E)                                 x   other:   1) An Employee of a division,
location or business unit of an Employer that does not participate in the plan
(The following divisions, locations, or business units of Amphenol Corporation
participate in the plan: Amphenol Aerospace Operations-except for Amphenol
Backplane Systems division: Amphenol RFDanbury; Amphenol Spectra Strip
Operations; Amphenol Fiber Optic Products; Amphenol Severna Operations;
Amphenol-Tuchel Electronics; Amphenol Phoenix Interconnect.) Without limitation,
Amphenol AssembleTechHouston and Lake Wales, Florida and Amphenol Precision
Cable Manufacturing are not participating divisions, locations or business units
of an Employer. 2). Employees covered by collective bargaining agreement unless
such agreement expressly provides for participation in this plan.

Note: The Employer should exercise caution when excluding employees from
participation in the Plan. Exclusion of employees may adversely affect the
Plan’s satisfaction of the minimum coverage requirements, as provided in Code
Section 410(b).

 

 

 

4


--------------------------------------------------------------------------------




 

(d)           The Entry Dates shall be (check one):

(1)                                 o    immediate upon meeting the eligibility
requirements specified in Subsections 1.04(a), (b), and (c).

(2)                                 o    the first day of each Plan Year and the
first day of the seventh month of each Plan Year.

(3)                                 o    the first day of each Plan Year and the
first day of the fourth, seventh, and tenth months of each Plan Year.

(4)                                 x   the first day of each month.

(5)                               o    the first day of each Plan Year. (Do not
select if there is an Eligibility Service requirement of more than six months in
Subsection 1.04(b) or if there is an age requirement of more than 20-1/2 in
Subsection 1.04(a).)

(e)                                  o            Special Entry Date(s)—In
addition to the Entry Dates specified in Subsection 1.04(d) above, the following
special Entry Date(s) apply for Deferral and/or Matching Employer Contributions.
(Special Entry Dates may only be selected if Option 1.04(b)(2), special
Eligibility Service requirement, is checked. The same Entry Dates must be
selected for contributions that are subject to the same Eligibility Service
requirements.)

(1)           The special Entry Date(s) shall apply to (check the appropriate
box(es)):

(A)          o            Deferral Contributions.

(B)          o            Matching Employer Contributions.

(2)                                 The special Entry Date(s) shall be:
     (Fill in (1), (2), (3), (4), or (5) from Subsection 1.04(d) above).

(f)                                    Date of Initial Participation—An Employee
shall become a Participant unless excluded by Subsection 1.04(c) above on the
Entry Date immediately following the date the Employee completes the service and
age requirement(s) in Subsections 1.04(a) and (b), if any, except (check one):

(1)                                 x           no exceptions.

(2)                                 o            Employees employed on the
Effective Date in Subsection 1.01(g)(1) or (2) shall become Participants on that
date.

(3)                               o            Employees who meet the age and
service requirement(s) of Subsections 1.04(a) and (b) on the Effective Date in
Subsection 1.01(g)(1) or (2) shall become Participants on that date.

 

 

 

5


--------------------------------------------------------------------------------




 

1.05        COMPENSATION

Compensation for purposes of determining contributions shall be as defined in
Section 5.02, modified as provided below.

(a)                                  Compensation Exclusions: Compensation shall
exclude the item(s) listed below for purposes of determining Deferral
Contributions, Employee Contributions, if any, and Qualified Nonelective
Employer Contributions, or, if Subsection 1.01(b)(3), Profit Sharing Only, is
selected, Nonelective Employer Contributions. Unless otherwise indicated in
Subsection 1.05(b), these exclusions shall also apply in determining all other
Employer-provided contributions. (Check the appropriate box(es); Options (2),
(3), (4), (5), and (6) may not be elected with respect to Deferral Contributions
if Option 1.10(a)(3), Safe Harbor Matching Employer Contributions, is checked):

(1)           o            No exclusions.

(2)           o            Overtime Pay.

(3)           o            Bonuses.

(4)           o            Commissions.

(5)                                 x           The value of a qualified or a
non-qualified stock option granted to an Employee by the Employer to the extent
such value is includable in the Employee’s taxable income.

(6)           o            Severance Pay.

(b)                                  Special Compensation Exclusions for
Determining Employer-Provided Contributions in Article 5 (either (1) or (2) may
be selected, but not both):

(1)                                 o            Compensation for purposes of
determining Matching, Qualified Matching, and Nonelective Employer Contributions
shall exclude:             (Fill in number(s) for item(s) from Subsection
1.05(a) above that apply.)

(2)                                 o            Compensation for purposes of
determining Nonelective Employer Contributions only shall exclude:      (Fill in
number(s) for item(s) from Subsection 1.05(a) above that apply.)

Note: If the Employer selects Option (2), (3), (4), (5), or (6) with respect to
Nonelective Employer Contributions, Compensation must be tested to show that it
meets the requirements of Code Section 414(s) or 401(a)(4). These exclusions
shall not apply for purposes of the “Top Heavy” requirements in Section 15.03,
for allocating safe harbor Matching Employer Contributions if
Subsection 1.10(a)(3) is selected, for allocating safe harbor Nonelective
Employer Contributions if Subsection 1.11(a)(3) is selected, or for allocating
non-safe harbor Nonelective Employer Contributions if the Integrated Formula is
elected in Subsection 1.11(b)(2).

(c)                                  Compensation for the First Year of
Participation—Contributions for the Plan Year in which an Employee first becomes
a Participant shall be determined based on the Employee’s Compensation (check
one):

(1)                                 o    for the entire Plan Year.

(2)                                 x   for the portion of the Plan Year in
which the Employee is eligible to participate in the Plan.

6


--------------------------------------------------------------------------------




 

Note: If the initial Plan Year of a new Plan consists of fewer than 12 months
from the Effective Date in  Subsection 1.01(g)(1) through the end of the initial
Plan Year, Compensation for purposes of determining the amount of contributions,
other than non-safe harbor Nonelective Employer Contributions, under the Plan
shall be the period from such Effective Date through the end of the initial
year. However, for purposes of determining the amount of non-safe harbor
Nonelective Employer Contributions and for other Plan purposes, where
appropriate, the full 12-consecutive-month period ending on the last day of the
initial Plan Year shall be used.

1.06        TESTING RULES

(a)                                  ADP/ACP Present Testing Method—The testing
method for purposes of applying the “ADP” and “ACP” tests described in Sections
6.03 and 6.06 of the Plan shall be the (check one):

(1)                                 x   Current Year Testing Method - The “ADP”
or “ACP” of Highly Compensated Employees for the Plan Year shall be compared to
the “ADP” or “ACP” of Non-Highly Compensated Employees for the same Plan Year.
(Must choose if Option 1.10(a)(3), Safe Harbor Matching Employer Contributions,
or Option 1.11(a)(3), Safe Harbor Formula, with respect to Nonelective Employer
Contributions is checked.)

(2)                                 o    Prior Year Testing Method - The “ADP”
or “ACP” of Highly Compensated Employees for the Plan Year shall be compared to
the “ADP” or “ACP” of Non-Highly Compensated Employees for the immediately
preceding Plan Year. (Do not choose if Option 1.10(a)(3), Safe Harbor Matching
Employer Contributions, or Option 1.11(a)(3), Safe Harbor Formula, with respect
to Nonelective Employer Contributions is checked.)

(3)                                 o    Not applicable. (Only if
Option 1.01(b)(3), Profit Sharing Only, is checked or Option 1.04(c)(2)(B),
excluding all Highly Compensated Employees from the eligible class of Employees,
is checked.)

Note: Restrictions apply on elections to change testing methods that are made
after the end of the GUST remedial amendment period.

(b)                                  First Year Testing Method—If the first Plan
Year that the Plan, other than a successor plan, permits Deferral Contributions
or provides for either Employee or Matching Employer Contributions, occurs on or
after the Effective Date specified in Subsection 1.01(g), the “ADP” and/or “ACP”
test for such first Plan Year shall be applied using the actual “ADP” and/or
“ACP” of Non-Highly Compensated Employees for such first Plan Year, unless
otherwise provided below.

(1)                                 o    The “ADP” and/or “ACP” test for the
first Plan Year that the Plan permits Deferral Contributions or provides for
either Employee or Matching Employer Contributions shall be applied assuming a
3% “ADP” and/or “ACP” for Non-Highly Compensated Employees. (Do not choose
unless Plan uses prior year testing method described in Subsection 1.06(a)(2).)

(c)                                  HCE Determinations: Look Back Year—The look
back year for purposes of determining which Employees are Highly Compensated
Employees shall be the 12-consecutive-month period preceding the Plan Year,
unless otherwise provided below.

(1)                                 o    Calendar Year Determination—The look
back year shall be the calendar year beginning within the preceding Plan Year.
(Do not choose if the Plan Year is the calendar year.)

 

7


--------------------------------------------------------------------------------




 

(d)                                  HCE Determinations: Top Paid Group
Election—All Employees with Compensation exceeding $80,000 (as indexed) shall be
considered Highly Compensated Employees, unless Top Paid Group Election below is
checked.

(1)                               x           Top Paid Group Election—Employees
with Compensation exceeding $80,000 (as indexed) shall be considered Highly
Compensated Employees only if they are in the top paid group (the top 20% of
Employees ranked by Compensation).

Note: Effective for determination years beginning on or after January 1, 1998,
if the Employer elects Option 1.06(c)(1) and/or 1.06(d)(1), such
election(s) must apply consistently to all retirement plans of the Employer for
determination years that begin with or within the same calendar year (except
that Option 1.06(c)(1), Calendar Year Determination, shall not apply to calendar
year plans).

1.07        DEFERRAL CONTRIBUTIONS

(a)                                  x           Deferral
Contributions—Participants may elect to have a portion of their Compensation
contributed to the Plan on a before-tax basis pursuant to Code Section 401(k).

(1)                                 Regular Contributions—The Employer shall
make a Deferral Contribution in accordance with Section 5.03 on behalf of each
Participant who has an executed salary reduction agreement in effect with the
Employer for the payroll period in question, not to exceed 60% of Compensation
for that period.

Note: For Limitation Years beginning prior to 2002, the percentage elected above
must be less than 25% in order to satisfy the limitation on annual additions
under Code Section 415 if other types of contributions are provided under the
Plan.

(A)                               o Instead of specifying a percentage of
Compensation, a Participant’s salary reduction agreement may specify a dollar
amount to be contributed each payroll period, provided such dollar amount does
not exceed the maximum percentage of Compensation specified in
Subsection 1.07(a)(1) above.

(B)                               A Participant may increase or decrease, on a
prospective basis, his salary reduction agreement percentage (check one):

(i)                                    o    as of the beginning of each payroll
period.

(ii)                                x   as of the first day of each month.

(iii)                            o    as of the next Entry Date.          (Do
not select if immediate entry is elected with respect to Deferral Contributions
in Subsection 1.04(d) or 1.04(e).)

(iv)                               o    other. (Specify, but must be at least
once per Plan Year)

Note: Notwithstanding the Employer’s election hereunder, if Option 1.10(a)(3),
Safe Harbor Matching Employer Contributions, or 1.11(a)(3), Safe Harbor Formula,
with respect to Nonelective Employer Contributions is checked, the Plan provides
that an Active Participant may

 

 

8


--------------------------------------------------------------------------------




 

change his salary reduction agreement percentage for the Plan Year within a
reasonable period (not fewer than 30 days) of receiving the notice described in
Section 6.10.

(C)                               A Participant may revoke, on a prospective
basis, a salary reduction agreement at any time upon proper notice to the
Administrator but in such case may not file a new salary reduction agreement
until (check one):

(i)            o            the first day of the next Plan Year.

(ii)                                x           any subsequent Entry Date. (Do
not select if immediate entry is elected with respect to Deferral Contributions
in Subsection 1.04(d) or 1.04(e).)

(iii)          o            other. (Specify, but must be at least once per Plan
Year)

(2)                                 x           Additional Deferral
Contributions—The Employer may allow Participants upon proper notice and
approval to enter into a special salary reduction agreement to make additional
Deferral Contributions in an amount up to 100% of their Compensation for the
payroll period(s) designated by the Employer.

(3)                                 x           Bonus Contributions—The Employer
may allow Participants upon proper notice and approval to enter into a special
salary reduction agreement to make Deferral Contributions in an amount up to
100% of any Employer paid cash bonuses designated by the Employer on a uniform
and non discriminatory basis that are made for such Participants during the Plan
Year. The Compensation definition elected by the Employer in Subsection 1.05
(a) must include bonuses if bonus contributions are permitted.

Note: A Participant’s contributions under Subsection 1.07(a)(2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection 1.07(a)(1) for the full Plan Year. If the Administrator
anticipates that the Plan will not satisfy the “ADP” and/or “ACP” test for the
year, the Administrator may reduce the rate of Deferral Contributions of
Participants who are Highly Compensated Employees to an amount objectively
determined by the Administrator to be necessary to satisfy the “ADP” and/or
“ACP” test.

1.08        EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)

(a)                                  o            Employee Contributions—Either
(1) Participants will be permitted to contribute amounts to the Plan on an
            after-tax basis or (2) the Employer maintains frozen Employee
Contributions Accounts (check one):

(1)                                 o    Future Employee
Contributions—Participants may make voluntary, non-deductible, after-tax
Employee Contributions pursuant to Section 5.04 of the Plan. (Only if Option
1.07(a), Deferral Contributions, is checked.)

(2)                                 o    Frozen Employee
Contributions—Participants may not currently make after-tax Employee
Contributions to the Plan, but the Employer does maintain frozen Employee
Contributions Accounts.

9


--------------------------------------------------------------------------------


 

1.09        QUALIFIED NONELECTIVE CONTRIBUTIONS

(a)                                  Qualified Nonelective Employer
Contributions—If Option 1.07(a), Deferral Contributions, is checked, the
Employer may contribute an amount which it designates as a Qualified Nonelective
Employer Contribution to be included in the “ADP” or “ACP” test. Unless
otherwise provided below, Qualified Nonelective Employer Contributions shall be
allocated to Participants who were eligible to participate in the Plan at any
time during the Plan Year and are Non-Highly Compensated Employees either (A) in
the ratio which each Participant’s “testing compensation”, as defined in
Subsection 6.01(t), for the Plan Year bears to the total of all Participants’
“testing compensation” for the Plan Year or (B) as a flat dollar amount.

(1)                                 x           Qualified Nonelective Employer
Contributions shall be allocated to Participants as a percentage of the lowest
paid Participant’s “testing compensation”, as defined in Subsection 6.01(t), for
the Plan Year up to the lower of (A) the maximum amount contributable under the
Plan or (B) the amount necessary to satisfy the “ADP” or “ACP” test. If any
Qualified Nonelective Employer Contribution remains, allocation shall continue
in the same manner to the next lowest paid Participants until the Qualified
Nonelective Employer Contribution is exhausted.

1.10                        MATCHING EMPLOYER CONTRIBUTIONS (Only if Option
1.07(a), Deferral Contributions, is checked)

(a)           o            Basic Matching Employer Contributions (check one):

(1)                                 o            Non-Discretionary Matching
Employer Contributions—The Employer shall make a basic Matching Employer
Contribution on behalf of each Participant in an amount equal to the following
percentage of a Participant’s Deferral Contributions during the Contribution
Period (check (A) or (B) and, if applicable, (C)):

Note: Effective for Plan Years beginning on or after January 1, 1999, if the
Employer elected Option 1.11 (a)(3), Safe Harbor Formula, with respect to
Nonelective Employer Contributions and meets the requirements for deemed
satisfaction of the “ADP” test in Section 6.10 for a Plan Year, the Plan will
also be deemed to satisfy the “ACP” test for such Plan Year with respect to
Matching Employer Contributions if Matching Employer Contributions hereunder
meet the requirements in Section 6.11.

(A)                               o            Single Percentage Match:
                  %

(B)                               o            Tiered Match:

   % of the first    % of the Active Participant’s Compensation contributed to
the Plan,

   % of the next    % of the Active Participant’s Compensation contributed to
the Plan,

   % of the next    % of the Active Participant’s Compensation contributed to
the Plan.

Note: The percentages specified above for basic Matching Employer Contributions
may not increase as the percentage of Compensation contributed increases.

(C)                               o    Limit on Non-Discretionary Matching
Employer Contributions (check the appropriate box(es)):

 

10


--------------------------------------------------------------------------------




 

(i)                                     o    Deferral Contributions in excess of
   % of the Participant’s Compensation for the period in question shall not be
considered for non-discretionary Matching Employer Contributions.

Note:  If the Employer elected a percentage limit in (i) above and requested the
Trustee to account separately for matched and unmatched Deferral Contributions
made to the Plan, the non-discretionary Matching Employer Contributions
allocated to each Participant must be computed, and the percentage limit
applied, based upon each payroll period.

(ii)                                  o    Matching Employer Contributions for
each Participant for each Plan Year shall be limited to $

(2)                                 o    Discretionary Matching Employer
Contributions—The Employer may make a basic Matching Employer Contribution on
behalf of each Participant in an amount equal to the percentage declared for the
Contribution Period, if any, by a Board of Directors’ Resolution (or by a Letter
of Intent for a sole proprietor or partnership) of the Deferral Contributions
made by each Participant during the Contribution Period. The Board of Directors’
Resolution (or Letter of Intent, if applicable) may limit the Deferral
Contributions matched to a specified percentage of Compensation or limit the
amount of the match to a specified dollar amount.

(A)                               o    4% Limitation on Discretionary Matching
Employer Contributions for Deemed Satisfaction of “ACP” Test—In no event may the
dollar amount of the discretionary Matching Employer Contribution made on a
Participant’s behalf for the Plan Year exceed 4% of the Participant’s
Compensation for the Plan Year. (Only if Option 1.11(a)(3), Safe Harbor Formula,
with respect to Nonelective Employer Contributions is checked.)

(3)                                 o    Safe Harbor Matching Employer
Contributions—Effective only for Plan Years beginning on or after January 1,
1999, if the Employer elects one of the safe harbor formula Options provided in
the Safe Harbor Matching Employer Contribution Addendum to the Adoption
Agreement and provides written notice each Plan Year to all Active Participants
of their rights and obligations under the Plan, the Plan shall be deemed to
satisfy the “ADP” test and, under certain circumstances, the “ACP” test.

(b)                                  o    Additional Matching Employer
Contributions—The Employer may at Plan Year end make an additional Matching
Employer Contribution equal to a percentage declared by the Employer, through a
Board of Directors’ Resolution (or by a Letter of Intent for a sole proprietor
or partnership), of the Deferral Contributions made by each Participant during
the Plan Year. (Only if Option 1.10(a)(1) or (3) is checked.) The Board of
Directors’ Resolution (or Letter of Intent, if applicable) may limit the
Deferral Contributions matched to a specified percentage of Compensation or
limit the amount of the match to a specified dollar amount.

(1)                                 o    4% Limitation on Additional Matching
Employer Contributions for Deemed Satisfaction of “ACP” Test—In no event may the
dollar amount of the additional Matching Employer Contribution made on a
Participant’s behalf for the Plan Year exceed 4% of the Participant’s
Compensation for the Plan Year. (Only if Option 1.10(a)(3), Safe Harbor Matching
Employer Contributions, or Option 1.11(a)(3), Safe Harbor Formula, with respect
to Nonelective Employer Contributions is checked.)

Note: If the Employer elected Option 1.10(a)(3), Safe Harbor Matching Employer
Contributions, above and wants to be deemed to have satisfied the “ADP” test for
Plan Years beginning on or after January 1, 1999, the additional



 

11


--------------------------------------------------------------------------------




 

Matching Employer Contribution must meet the requirements of Section 6.10. In
addition to the foregoing requirements, if the Employer elected either
Option 1.10(a)(3), Safe Harbor Matching Employer Contributions, or
Option 1.11(a)(3), Safe Harbor Formula, with respect to Nonelective Employer
Contributions, and wants to be deemed to have satisfied the “ACP” test with
respect to Matching Employer Contributions for the Plan Year, the Deferral
Contributions matched may not exceed the limitations in Section 6.11.

(c)                                  Contribution Period for Matching Employer
Contributions—The Contribution Period for purposes of calculating the amount of
basic Matching Employer Contributions described in Subsection 1.10(a) is:

(1)           o            each calendar month.

(2)           o            each Plan Year quarter.

(3)           o            each Plan Year.

(4)           o            each payroll period.

The Contribution Period for additional Matching Employer Contributions described
in Subsection 1.10(b) is the Plan Year.

(d)                                  Continuing Eligibility Requirement(s)—A
Participant who makes Deferral Contributions during a Contribution Period shall
only be entitled to receive Matching Employer Contributions under Section 1.10
for that Contribution Period if the Participant satisfies the following
requirement(s) (Check the appropriate box(es). Options (3) and (4) may not be
elected together; Option (5) may not be elected with Option (2), (3), or (4);
Options (2), (3), (4), (5), and (7) may not be elected with respect to basic
Matching Employer Contributions if Option 1.10(a)(3), Safe Harbor Matching
Employer Contributions, is checked):

(1)                                 o    No requirements.

(2)                                 o    Is employed by the Employer or a
Related Employer on the last day of the Contribution Period.

(3)                                 o    Earns at least 501 Hours of Service
during the Plan Year. (Only if the Contribution Period is the Plan Year.)

(4)                                 o      Earns at least 1,000 Hours of Service
during the Plan Year. (Only if the Contribution Period is the Plan Year.)

(5)                                 o    Either earns at least 501 Hours of
Service during the Plan Year or is employed by the Employer or a Related
Employer on the last day of the Plan Year. (Only if the Contribution Period is
the Plan Year.)

(6)                                 o    Is not a Highly Compensated Employee
for the Plan Year.

(7)                                 o    Is not a partner or a member of the
Employer, if the Employer is a partnership or an entity taxed as a partnership.

(8)                                 o    Special continuing eligibility
requirement(s) for additional Matching Employer Contributions. (Only if Option
1.10(b), Additional Matching Employer Contributions, is checked.)

 

12


--------------------------------------------------------------------------------




 

(A)                               The continuing eligibility requirement(s) for
additional Matching Employer Contributions is/are:         (Fill in number of
applicable eligibility requirement(s) from above.)

Note: If Option (2), (3), (4), or (5) above is selected, then Matching Employer
Contributions can only be funded by the Employer after the Contribution Period
or Plan Year ends. Matching Employer Contributions funded during the
Contribution Period or Plan Year shall not be subject to the eligibility
requirements of Option (2), (3), (4), or (5). If Option (2), (3), (4), or (5) is
adopted during a Contribution Period or Plan Year, as applicable, such Option
shall not become effective until the first day of the next Contribution Period
or Plan Year.

(e)                                  o    Qualified Matching Employer
Contributions—Prior to making any Matching Employer Contribution hereunder
(other than a safe harbor Matching Employer Contribution), the Employer may
designate all or a portion of such Matching Employer Contribution as a Qualified
Matching Employer Contribution that may be used to satisfy the “ADP” test on
Deferral Contributions and excluded in applying the “ACP” test on Employee and
Matching Employer Contributions. Unless the additional eligibility requirement
is selected below, Qualified Matching Employer Contributions shall be allocated
to all Participants who meet the continuing eligibility requirement(s) described
in Subsection 1.10(d) above for the type of Matching Employer Contribution being
characterized as a Qualified Matching Employer Contribution.

(1)                                 o    To receive an allocation of Qualified
Matching Employer Contributions a Participant must also be a Non-Highly
Compensated Employee for the Plan Year.

Note: Qualified Matching Employer Contributions may not be excluded in applying
the “ACP” test for a Plan Year if the Employer elected Option 1.10(a)(3), Safe
Harbor Matching Employer Contributions, or Option 1.11(a)(3), Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and the “ADP” test
is deemed satisfied under Section 6.10 for such Plan Year.

1.11        NONELECTIVE EMPLOYER CONTRIBUTIONS

Note: An Employer may elect both a fixed formula and a discretionary formula. If
both are selected, the discretionary formula shall be treated as an additional
Nonelective Employer Contribution and allocated separately in accordance with
the allocation formula selected by the Employer.

(a)                                  o    Fixed Formula (An Employer may elect
both the Safe Harbor Formula and one of the other fixed formulas. Otherwise, the
Employer may only select one of the following.)

 

 

13


--------------------------------------------------------------------------------




 

(1)                                 o    Fixed Percentage Employer
Contribution—For each Plan Year, the Employer shall contribute for each eligible
Active Participant an amount equal to    % (not to exceed 15% for Plan Years
beginning prior to 2002 and 25% for Plan Years beginning on or after January 1,
2002) of such Active Participant’s Compensation.

(2)                                 o    Fixed Flat Dollar Employer
Contribution—The Employer shall contribute for each eligible Active Participant
an amount equal to $

The contribution amount is based on an Active Participant’s service for the
following period:

(A)          o            Each paid hour.

(B)          o            Each payroll period.

(C)          o            Each Plan Year.

(D)          o            Other:

(3)                                 o    Safe Harbor Formula—Effective only with
respect to Plan Years that begin on or after January 1, 1999, the Nonelective
Employer Contribution specified in the Safe Harbor Nonelective Employer
Contribution Addendum is intended to satisfy the safe harbor contribution
requirements under the Code such that the “ADP” test (and, under certain
circumstances, the “ACP” test) is deemed satisfied. Please complete the Safe
Harbor Nonelective Employer Contribution Addendum to the Adoption Agreement.
(Choose only if Option 1.07(a), Deferral Contributions, is checked.)

(b)                                  o                                   
Discretionary Formula—The Employer may decide each Plan Year whether to make a
discretionary Nonelective Employer Contribution on behalf of eligible Active
Participants in accordance with Section 5.10. Such contributions shall be
allocated to eligible Active Participants based upon the following (check (1)
or (2)):

(1)                                 o    Non-Integrated Allocation Formula—In
the ratio that each eligible Active Participant’s Compensation bears to the
total Compensation paid to all eligible Active Participants for the Plan Year.

(2)                                 o    Integrated Allocation Formula—As (A) a
percentage of each eligible Active Participant’s Compensation plus (B) a
percentage of each eligible Active Participant’s Compensation in excess of the
“integration level” as defined below. The percentage of Compensation in excess
of the “integration level” shall be equal to the lesser of the percentage of the
Active Participant’s Compensation allocated under (A) above or the “permitted
disparity limit” as defined below.

Note: An Employer that has elected the Safe Harbor formula in
Subsection 1.11(a)(3) above may not take Nonelective Employer Contributions made
to satisfy the safe harbor into account in applying the integrated allocation
formula described above.

 

14


--------------------------------------------------------------------------------




 

“Integration level” means the Social Security taxable wage base for the Plan
Year, unless the Employer elects a lesser amount in (A) or (B) below.

(A)                                  % (not to exceed 100%) of the Social
Security taxable wage base for the Plan Year, or

(B)                               $           (not to exceed the Social Security
taxable wage base).

“Permitted disparity limit” means the percentage provided by the following
table:

 

If the “Integration Level” is at
least    % of the Taxable
Wage Base

 

But Less Than
   % of the
Taxable Wage Base

 

The “Permitted
Disparity
Limit” is

 

0%

 

20%

 

5.7%

 

20%

 

80%

 

4.3%

 

80%

 

100%

 

5.4%

 

100%

 

N/A

 

5.7%

 

Note: An Employer who maintains any other plan that provides for Social Security
Integration (permitted disparity) may not elect Option 1.11(b)(2).

(c)                                  Continuing Eligibility Requirement(s)—A
Participant shall only be entitled to receive Nonelective Employer Contributions
for a Plan Year under this Section 1.11 if the Participant satisfies the
following requirement(s) (Check the appropriate box(es)—Options (3) and (4) may
not be elected together; Option (5) may not be elected with Option (2), (3),
or (4); Options (2), (3), (4), (5), and (7) may not be elected with respect to
Nonelective Employer Contributions under the fixed formula if Option 1.11(a)(3),
Safe Harbor Formula, is checked):

(1)                                 o    No requirements.

(2)                                 o    Is employed by the Employer or a
Related Employer on the last day of the Plan Year.

(3)                                 o    Earns at least 501 Hours of Service
during the Plan Year.

(4)                                 o    Earns at least 1,000 Hours of Service
during the Plan Year.

(5)                                 o    Either earns at least 501 Hours of
Service during the Plan Year or is employed by the Employer or a Related
Employer on the last day of the Plan Year.

(6)                                 o    Is not a Highly Compensated Employee
for the Plan Year.

(7)                                 o    Is not a partner or a member of the
Employer, if the Employer is a partnership or an entity taxed as a partnership.

(8)                                 o    Special continuing eligibility
requirement(s) for discretionary Nonelective Employer Contributions. (Only if
both Options 1.11(a) and (b) are checked.)

(A)                               The continuing eligibility requirement(s) for
discretionary Nonelective Employer Contributions is/are:       (Fill in number
of applicable eligibility requirement(s) from above.)

 

15


--------------------------------------------------------------------------------




 

Note: If Option (2), (3), (4), or (5) above is selected then Nonelective
Employer Contributions can only be funded by the Employer after the Plan Year
ends. Nonelective Employer Contributions funded during the Plan Year shall not
be subject to the eligibility requirements of Option (2), (3), (4), or (5). If
Option (2), (3), (4), or (5) is adopted during a Plan Year, such Option shall
not become effective until the first day of the next Plan Year.

1.12        EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS

o                                    Death, Disability, and Retirement Exception
to Eligibility Requirements—Active Participants who do not meet any last day or
Hours of Service requirement under Subsection 1.10(d) or 1.11(c) because they
become disabled, as defined in Section 1.14, retire, as provided in
Subsection 1.13(a), (b), or (c), or die shall nevertheless receive an allocation
of Nonelective Employer and/or Matching Employer Contributions. No Compensation
shall be imputed to Active Participants who become disabled for the period
following their disability.

1.13        RETIREMENT

(a)           The Normal Retirement Age under the Plan is (check one):

(1)                                 x   age 65.

(2)                                 o    age     (specify between 55 and 64).

(3)                                 o    later of age    (not to exceed 65) or
the fifth anniversary of the Participant’s Employment Commencement Date.

(b)                                  o    The Early Retirement Age is the first
day of the month after the Participant attains age       (specify 55 or greater)
and completes years of Vesting Service.

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they reach Early Retirement Age shall be 100%
vested in their Accounts under the Plan.

(c)                                  x   A Participant who becomes disabled, as
defined in Section 1.14, is eligible for disability retirement.

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they become disabled shall be 100% vested in
their Accounts under the Plan.

1.14        DEFINITION OF DISABLED

A Participant is disabled if he/she (check the appropriate box(es)):

(a)           o            satisfies the requirements for benefits under the
Employer’s long-term disability plan.

(b)           o            satisfies the requirements for Social Security
disability benefits.

(c)           x           is determined to be disabled by a physician approved
by the Employer.

 

 

16


--------------------------------------------------------------------------------


 

1.15        VESTING

A Participant’s vested interest in Matching Employer Contributions and/or
Nonelective Employer Contributions, other than Safe Harbor Matching Employer
and/or Nonelective Employer Contributions elected in Subsection 1.10(a)(3) or
1.11 (a)(3), shall be based upon his years of Vesting Service and the
schedule(s) selected below, except as provided in Subsection 1.21(d) or in the
Vesting Schedule Addendum to the Adoption Agreement.

(a)           o            Years of Vesting Service shall exclude:

(1)               o        for new plans, service prior to the Effective Date as
defined in Subsection 1.01(g)(1).

(2)                                              o        for existing plans
converting from another plan document, service prior to the original Effective
Date as defined in Subsection 1.01(g)(2).

(b)           Vesting Schedule(s)

Note: The vesting schedule selected below applies only to Nonelective Employer
Contributions and Matching Employer Contributions other than safe harbor
contributions under Option 1.11(a)(3) or Option 1.10(a)(3). Safe harbor
contributions under Options 1.11(a)(3) and 1.10(a)(3) are always 100% vested
immediately.

(1) Nonelective Employer Contributions                             (2) Matching
Employer Contributions

(check
one):                                                                             
(check one):

 

 

(A) x

N/A—No Nonelective

(A) x

N/A—No Matching

 

 

Employer Contributions

 

Employer Contributions

 

(B) o

100% Vesting immediately

(B) o

100%Vesting immediately

 

(C) o

3 year cliff (see C below)

(C) o

3 year cliff (see C below)

 

(D) o

5 year cliff (see D below)

(D) o

5 year cliff (see D below)

 

(E) o

6 year graduated (see E below)

(E) o

6 year graduated (see E below)

 

(F) o

7 year graduated (see F below)

(F) o

7 year graduated (see F below)

 

(G) o

Other vesting

(G) o

Other vesting

 

 

(complete G1 below)

 

(complete G2 below)

 

 

 

17


--------------------------------------------------------------------------------




 

 

Vesting Service

 

C

 

D

 

E

 

F

 

G1

 

G2

 

 

 

0

 

0

%

0

%

0

%

0

%

 

%

 

%

 

 

1

 

0

%

0

%

0

%

0

%

 

%

 

%

 

 

2

 

0

%

0

%

20

%

0

%

 

%

 

%

 

 

3

 

100

%

0

%

40

%

20

%

 

%

 

%

 

 

4

 

100

%

0

%

60

%

40

%

 

%

 

%

 

 

5

 

100

%

100

%

80

%

60

%

 

%

 

%

 

 

6

 

100

%

100

%

100

%

80

%

 

%

 

%

 

 

7 or more

 

100

%

100

%

100

%

100

%

100

%

100

%

 

 

Note: A schedule elected under G1 or G2 above must be at least as favorable as
one of the schedules in C, D, E or F above.

Note: If the Plan is being amended to provide a more restrictive vesting
schedule, the more favorable vesting schedule shall continue to apply to
Participants who are Active Participants immediately prior to the later of
(1) the effective date of the amendment or (2) the date the amendment is
adopted.

(c)                                o    A vesting schedule more favorable than
the vesting schedule(s) selected above applies to certain  Participants. Please
complete the Vesting Schedule Addendum to the Adoption Agreement.

(d)                           Application of Forfeitures—If a Participant
forfeits any portion of his non-vested Account balance as provided in
Section 6.02, 6.04, 6.07, or 11.08, such forfeitures shall be (check one):

(1)                                 o    N/A—Either (A) no Matching Employer
Contributions are made with respect to Deferral Contributions under the Plan and
all other Employer Contributions are 100% vested when made or (B) there are no
Employer Contributions under the Plan.

(2)                                 x   applied to reduce Employer
contributions.

(3)                                 o    allocated among the Accounts of
eligible Participants in the manner provided in Section 1.11. (Only if Option
1.11(a) or (b) is checked.)

1.16        PREDECESSOR EMPLOYER SERVICE

x      Service for purposes of eligibility in Subsection 1.04(b) and vesting in
Subsection 1.15(b) of this Plan shall include service with the following
predecessor employer(s):

Sine Corporation

 

18


--------------------------------------------------------------------------------




 

1.17        PARTICIPANT LOANS

Participant loans (check one):

(a)                                  x   are allowed in accordance with
Article 9 and loan procedures outlined in the Service Agreement.

(b)                                  o    are not allowed.

1.18        IN-SERVICE WITHDRAWALS

Participants may make withdrawals prior to termination of employment under the
following circumstances (check the appropriate box(es)):

(a)                                x   Hardship Withdrawals—Hardship withdrawals
from a Participant’s Deferral Contributions Account shall be allowed in
accordance with Section 10.05, subject to a $500 minimum amount.

(b)                                  x   Age 59-1/2— Participants shall be
entitled to receive a distribution of all or any portion of the following
Accounts upon attainment of age 59 1/2 (check one):

(1)           o            Deferral Contributions Account.

(2)           x           All vested account balances.

(c)                           Withdrawal of Employee Contributions and Rollover
Contributions

(1)                                 Unless otherwise provided below, Employee
Contributions may be withdrawn in accordance with Section 10.02 at any time.

(A)          o    Employees may not make withdrawals of Employee Contributions
more frequently than:

(2)                                 Rollover Contributions may be withdrawn in
accordance with Section 10.03 at any time.

(d)                                  o    Protected In-Service Withdrawal
Provisions—Check if the Plan was converted by plan amendment or received
transfer contributions from another defined contribution plan, and benefits
under the other defined contribution plan were payable as (check the appropriate
box(es)):

(1)                                  o    an in-service withdrawal of vested
employer contributions maintained in a Participant’s Account (check (A) and/or
(B)):

(A)          o      for at least                    (24 or more) months.

 

 

19


--------------------------------------------------------------------------------




 

(i)                                    o    Special restrictions applied to such
in-service withdrawals under the prior plan that the Employer wishes to continue
under the Plan as restated hereunder. Please complete the Protected In-Service
Withdrawals Addendum to the Adoption Agreement identifying the restrictions.

(B)          o            after the Participant has at least 60 months of
participation.

(i)                                  o    Special restrictions applied to such
in-service withdrawals under the prior plan that the Employer wishes to continue
under the Plan as restated hereunder. Please complete the Protected In-Service
Withdrawals Addendum to the Adoption Agreement identifying the restrictions.

(2)                               o    another in-service withdrawal option that
is a “protected benefit” under Code Section 411(d)(6) or an in-service hardship
withdrawal option not otherwise described in Section 1.18(a). Please complete
the Protected In-Service Withdrawals Addendum to the Adoption Agreement
identifying the in-service withdrawal option(s).

1.19        FORM OF DISTRIBUTIONS

Subject to Section 13.01, 13.02 and Article 14, distributions under the Plan
shall be paid as provided below. (Check the appropriate box(es) and, if any
forms of payment selected in (b), (c) and/or (d) apply only to a specific class
of Participants, complete Subsection (b) of the Forms of Payment Addendum.)

(a)           Lump Sum Payments—Lump sum payments are always available under the
Plan.

(b)                                  o    Installment Payments—Participants may
elect distribution under a systematic withdrawal plan (installments).

(c)                                  o    Annuities (Check if the Plan is
retaining any annuity form(s) of payment.)

(1)                                 An annuity form of payment is available
under the Plan for the following reason(s) (check (A) and/or (B), as
applicable):

(A)         o              As a result of the Plan’s receipt of a transfer of
assets from another defined contribution plan or pursuant to the Plan terms
prior to the Amendment Effective Date specified in Section 1.01(g)(2), benefits
were previously payable in the form of an annuity that the Employer elects to
continue to be offered as a form of payment under the Plan.

(B)         o              The Plan received a transfer of assets from a defined
benefit plan or another defined contribution plan that was subject to the
minimum funding requirements of Code Section 412 and therefore an annuity form
of payment is a protected benefit under the Plan in accordance with Code
Section 411(d)(6).

(2)           The normal form of payment under the Plan is (check (A) or (B)):

(A)          o            A lump sum payment.

 

 

20


--------------------------------------------------------------------------------




 

(i)                                    Optional annuity forms of payment (check
(I) and/or (II), as applicable). (Must check and complete (I) if a life annuity
is one of the optional annuity forms of payment under the Plan.)

(I)                                    o    A married Participant who elects an
annuity form of payment shall receive a qualified joint and    % (at least 50%)
survivor annuity. An unmarried Participant shall receive a single life annuity,
unless a different form of payment is specified below:

(II)                                o    Other annuity form(s) of payment.
Please complete Subsection (a) of the Forms of Payment Addendum describing the
other annuity form(s) of payment available under the Plan.

(B)          o            A life annuity (complete (i) and (ii) and check
(iii) if applicable).

(i)                                    The normal form for married Participants
is a qualified joint and      % (at least 50%) survivor annuity. The normal form
for unmarried Participants is a single life annuity, unless a different annuity
form is specified below:

(ii)                                The qualified preretirement survivor annuity
provided to a Participant’s spouse is purchased with    % (at least 50%) of the
Participant’s Account.

(iii)                            o    Other annuity form(s) of payment. Please
complete Subsection (a) of the Forms of Payment Addendum describing the other
annuity form(s) of payment available under the Plan.

(d)                                o    Other Non-Annuity Form(s) of Payment—As
a result of the Plan’s receipt of a transfer of assets from another plan or
pursuant to the Plan terms prior to the Amendment Effective Date specified in
1.01(g)(2), benefits were previously payable in the following form(s) of payment
not described in (a), (b) or (c) above and the Plan will continue to offer these
form(s) of payment:

(e)                                o    Eliminated Forms of Payment Not
Protected Under Code Section 411(d)(6). Check if either (1) under the Plan terms
prior to the Amendment Effective Date or (2) under the terms of another plan
from which assets were transferred, benefits were payable in a form of payment
that will cease to be offered after a specified date. Please complete Subsection
(c) of the Forms of Payment Addendum describing the forms of payment previously
available and the effective date of the elimination of the form(s) of payment.

 

21


--------------------------------------------------------------------------------


 

1.20        TIMING OF DISTRIBUTIONS

Except as provided in Subsection 1.20(a) or (b  and the Postponed Distribution
Addendum to the Adoption Agreement, distribution shall be made to an eligible
Participant from his vested interest in his Account as soon as reasonably
practicable following the date the Participant’s application for distribution is
received by the Administrator.

(a)                             Required Commencement of Distribution—If a
Participant does not elect to receive benefits as of an earlier date, as
permitted under the Plan, distribution of a Participant’s Account shall begin as
of the Participant’s Required Beginning Date.

(b)                                o    Postponed Distributions—Check if the
Plan was converted by plan amendment from another defined contribution plan that
provided for the postponement of certain distributions from the Plan to eligible
Participants and the Employer wants to continue to administer the Plan using the
postponed distribution provisions. Please complete the Postponed Distribution
Addendum to the Adoption Agreement indicating the types of distributions that
are subject to postponement and the period of postponement.

Note: An Employer may not provide for postponement of distribution to a
Participant beyond the 60th day following the close of the Plan Year in which
(1) the Participant attains Normal Retirement Age under the Plan, (2) the
Participant’s 10th anniversary of participation in the Plan occurs, or (3) the
Participant’s employment terminates, whichever is latest.

1.21        TOP HEAVY STATUS

(a)           The Plan shall be subject to the Top-Heavy Plan requirements of
Article 15 (check one):

(1)                                 o    for each Plan Year, whether or not the
Plan is a “top-heavy plan” as defined in Subsection 15.01(f).

(2)                                 x   for each Plan Year, if any, for which
the Plan is a “top-heavy plan” as defined in Subsection 15.01(f).

(3)                                 o    Not applicable. (Choose only if Plan
covers only employees subject to a collective bargaining agreement.)

(b)                             In determining whether the Plan is a “top-heavy
plan” for an Employer with at least one defined benefit plan, the following
assumptions shall apply:

(1)                                              x           Interest rate: 7%
per annum.

(2)               x           Mortality table: UP-84.

(3)                                            o       Not applicable. (Choose
only if either (A) Plan covers only employees subject to a collective bargaining
agreement or (B) Employer does not maintain and has not maintained any defined
benefit plan during the five-year period ending on the applicable “determination
date”, as defined in Subsection 15.01(a).)

 

22


--------------------------------------------------------------------------------




 

(c)                             If the Plan is or is treated as a “top-heavy
plan” for a Plan Year, each non-key Employee shall receive an Employer
Contribution of at least 3.0 (3, 4, 5, or 7 1/2)% of Compensation for the Plan
Year in accordance with Section 15.03. The minimum Employer Contribution
provided in this Subsection 1.21(c) shall be made under this Plan only if the
Participant is not entitled to such contribution under another qualified plan of
the Employer, unless the Employer elects otherwise below:

(1)               o       The minimum Employer Contribution shall be paid under
this Plan in any event.

(2)                                              o       Another method of
satisfying the requirements of Code Section 416. Please complete the 416
Contribution Addendum to the Adoption Agreement describing the way in which the
minimum contribution requirements will be satisfied in the event the Plan is or
is treated as a “top-heavy plan”.

(3)                                              o       Not applicable. (Choose
only if Plan covers only employees subject to a collective bargaining
agreement.)

Note: The minimum Employer contribution may be less than the percentage
indicated in Subsection 1.21(c) above to the extent provided in Section 15.03.

(d)           If the Plan is or is treated as a “top-heavy plan” for a Plan
Year, the following vesting schedule shall apply instead of the
schedule(s) elected in Subsection 1.15(b) for such Plan Year and each Plan Year
thereafter (check one):

(1)                                 o    Not applicable.             (Choose
only if either (A) Plan provides for Nonelective Employer Contributions and the
schedule elected in Subsection 1.15(b)(1) is at least as favorable in all cases
as the schedules available below or (B) Plan covers only employees subject to a
collective bargaining agreement.)

(2)                                 x   100% vested after 0 (not in excess of 3)
years of Vesting Service.

(3)                                 o    Graded vesting:

 



 

Vesting

 

Must be

 

 

Years of Vesting Service

 

Percentage

 

at Least

 

 

0

 

 

 

0

%

 

1

 

 

 

0

%

 

2

 

 

 

20

%

 

3

 

 

 

40

%

 

4

 

 

 

60

%

 

5

 

 

 

80

%

 

6 or more

 

 

 

100

%

 

 

 

23


--------------------------------------------------------------------------------




 

Note: If the Plan provides for Nonelective Employer Contributions and the
schedule elected in Subsection 1.15 (b)(1) is more favorable in all cases than
the schedule elected in Subsection 1.21(d) above, then the schedule in
Subsection 1.15(b)(1) shall continue to apply even in Plan Years in which the
Plan is a “top heavy plan”.

1.22        CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED
CONTRIBUTION PLANS

If the Employer maintains other defined contribution plans, annual additions to
a Participant’s Account shall be limited as provided in Section 6.12 of the Plan
to meet the requirements of Code Section 415, unless the Employer elects
otherwise below and completes the 415 Correction Addendum describing the order
in which annual additions shall be limited among the plans.

(a)           o            Other Order for Limiting Annual Additions

1.23        INVESTMENT DIRECTION

Investment Directions—Participant Accounts shall be invested (check one):

(a)                                  o    in accordance with the investment
directions provided to the Trustee by the Employer for allocating all
Participant Accounts among the Options listed in the Service Agreement.

(b)                                  x   in accordance with the investment
directions provided to the Trustee by each Participant for allocating his entire
Account among the Options listed in the Service Agreement.

(c)                                  o    in accordance with the investment
directions provided to the Trustee by each Participant for all contribution
sources in his Account, except that the following sources shall be invested in
accordance with the investment directions provided by the Employer (check
(1) and/or (2)):

(1)           o            Nonelective Employer Contributions

(2)           o            Matching Employer Contributions

The Employer must direct the applicable sources among the same investment
options made available for Participant directed sources listed in the Service
Agreement.

 

 

24


--------------------------------------------------------------------------------




 

1.24        RELIANCE ON OPINION LETTER

An adopting Employer may rely on the opinion letter issued by the Internal
Revenue Service as evidence that this Plan is qualified under Code Section 401
only to the extent provided in Announcement 2001-77, 2001-30 I.R.B. The Employer
may not rely on the opinion letter in certain other circumstances or with
respect to certain qualification requirements, which are specified in the
opinion letter issued with respect to this Plan and in Announcement 2001-77. In
order to have reliance in such circumstances or with respect to such
qualification requirements, application for a determination letter must be made
to Employee Plans Determinations of the Internal Revenue Service. Failure to
fill out the Adoption Agreement properly may result in disqualification of the
Plan.

This Adoption Agreement may be used only in conjunction with Fidelity Basic Plan
Document No. 02. The Prototype Sponsor shall inform the adopting Employer of any
amendments made to the Plan or of the discontinuance or abandonment of the
prototype plan document.

1.25        PROTOTYPE INFORMATION:

 

Name of Prototype Sponsor:

Fidelity Management & Research Company

 

Address of Prototype Sponsor:

82 Devonshire Street

 

 

Boston, MA 02109

 

Questions regarding this prototype document may be directed to the following
telephone number: 1-800-343-9184.

 

 

25


--------------------------------------------------------------------------------




 

EXECUTION
PAGE (Fidelity’s
Copy)

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this

____________________ day of _____________________, _________________

 

Employer:

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Employer:

 

 

 

By:

 

 

 

Title:

 

 

Accepted by:

Fidelity Management Trust Company, as Trustee

By:

 

 

Date:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

26


--------------------------------------------------------------------------------




 

EXECUTION

PAGE (Employer’s

Copy)

 

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this

16th day of April , 2003

 

Employer:

Amphenol Corporation

 

 

By:

/s/ Edward G. Jepsen

 

 

Title:

Executive Vice President, Chief Financial Officer

 

 

 

 

Employer:

Amphenol Corporation

 

 

By:

/s/ Edward C. Wetmore

 

 

Title:

Secretary and General Counsel

 

Accepted by:

Fidelity Management Trust Company, as Trustee

By:

/s/ Robert Q. Buckles

 

Date:

April 24, 2003

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

27


--------------------------------------------------------------------------------